Dear Mr. Harris:
This office is in receipt of your opinion request in which you ask whether justices of the peace and constables are "independently elected public local officials" within the meaning of LSA-R.S. 24:513(A)(3) and, therefore, subject to the states audit laws under LSA-R.S. 24:511. LSA-R.S. 24:513(A)(3), in applicable part, states:
     The financial statements of the offices of the independently elected public local officials, including judges, sheriffs, clerks of court, assessors, and district attorneys, all parish governing authorities and all districts, boards and commissions created by parish governing authorities either independently or in conjunction with other units of government, school boards, indigent offender boards, municipalities and all boards and commissions created by municipalities, either independently or in conjunction with other units of government, city courts, quasi-public agencies receiving public funds, housing authorities, mortgage authorities or other political subdivisions of the state not included within the state's Comprehensive Annual Financial Reports, hereinafter collectively referred to as "local auditee", shall be audited or reviewed by licensed certified public accountants subject to Paragraphs (5) and (6) of this Subsection, but may be audited by the legislative auditor pursuant to Paragraph (4) of this Subsection.
This provision gives the Legislative Auditor the power to audit or investigate local auditees, including independently elected public local officials, under certain enumerated circumstances.  Justices of the peace and constables are not explicitly listed within the scope of what are considered local auditees under LSA-R.S. 24:513(A)(3).  However, LSA-R.S. 42:62(9) includes justices of the peace within its definition of "political subdivision".
Therefore, it is the opinion of this office that a proper reading of LSA-R.S. 24:513 qualifies the justices of the peace and constables as "local auditees" within the category of "other political subdivisions of the state not included within the state's Comprehensive Annual Financial Reports". LSA-R.S.24:513(A)(3).
Please contact this office if you require further assistance.
Very truly yours,
                                  RICHARD P. IEYOUB ATTORNEY GENERAL
                              BY: ___________________________ ROLAND J. DARTEZ ASSISTANT ATTORNEY GENERAL
RPI/RJD/cpb rjd/opinions/ 95-68
DATE RECEIVED:
DATE RELEASED: